DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 31-36, 72 and 82-87 drawn to  a method of treating or preventing hyperammonemia in a subject, said method comprising (a) systemically and non-orally administering a glutamine synthetase (GS) protein to [[a]] said subject,(b) systemically administering an expression vector encoding GS or a biologically active fragment _or variant thereof to said subject via non-intramuscular administration, or (c) systemically and non-orally administering a GS protein to said subject and administering an ammonia lowering agent.

Group II, claim(s) 50, 52, 54 and 56 are drawn to a kit comprising (a) a GS protein for systemic non-oral administration and a further therapeutic agent or (b) an expression vector encoding a GS protein or a biologically active fragment or variant thereof, and a further therapeutic agent.

Group III, claim(s) 88 and 89 drawn to glutamine synthetase protein conjugated to polyethylene glycol (PEG).
Group IV, claims 90-93 are drawn to a glutamine synthetase protein conjugated to an N-terminal amino acid or polypeptide sequence that can further comprise PEG.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a glutamine synthetase protein and method of using the same, however this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of MIGUEL A Torres-Vega (Delivery of glutamine synthetase gene by baculovirus vectors: a proof of concept for the treatment of acute hyperammonemia. Gene Therapy vol.22, no. 1, (2014-10-23) and/or MIGUEL A TORRES-VEGA "Reduction of Hyperammonemia In Vitro and In Vivo by a Baculovirus-Delivered Glutamine Synthetase as a New Approach for the Treatment of Hepatic Encephalopathy", BLOOD REVIEWS, vol. 30, no. 5, 1 May 2013 (2013-05-01). Claim 31 encompasses a method of treating or preventing hyperammonemia in a subject by administering a glutamine synthetase (GS) encompassing systemically (part (a) and (c) which can include intramuscular administration.    
However, Torres-Vega et al teach the use of a vector expressing GS for treating hyperammonemia when administered intramuscularly (i.e. in view of the application falling under the systemic administration). Therefore the technical feature encompassed in the first claim (claim 31) is not a special technical feature as required.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1652                                                                                                                                                                                           	March 2, 2022